Citation Nr: 0114906	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected right and left knee 
disorders.

1.  Entitlement to an increased rating for impairment of the 
left knee with tibial tubercle osteotomy with AO screws via 
lag technique (left knee disability), currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for impairment of the 
right knee with tibial tubercle osteotomy with AO screws via 
lag technique (right knee disability), currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1986, with a period of four years of prior verified 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the evaluations of 
the veteran's service-connected left and right knee 
disabilities to 20 percent each, effective May 1, 1997.  In 
that same decision, the RO denied, as not well grounded, 
service connection for low back disability, which the veteran 
claimed as secondary to his service-connected knee 
disabilities.  The veteran perfected a timely appeal of the 
left and right knee determinations to the Board.

As a preliminary matter, the Board observes that the January 
2000 Statement of the Case (SOC) identifies the May 1999 
rating decision, in which the RO confirmed and continued the 
20 percent evaluations for the veteran's left and right knee 
disabilities, as well as its denial of the veteran's claim of 
secondary service connection for low back disability, as the 
rating action on appeal.  Recently, however, the United 
States Court of Appeals for Veterans Claims) (Court) decided 
the case of Muehl v. West, 13 Vet. App. 159 (1999).  In 
Muehl, the Court held that where, as here, pertinent evidence 
is presented or secured within one year of the date of the 
mailing of the notice of the decision, that evidence must be 
considered to have been filed in connection with his initial 
claim.  See Id. at 161-62.  Here, in April 1999, the RO 
afforded the veteran a VA orthopedic examination and the 
corresponding examination report contains findings and 
conclusions pertinent to each of these claims.  In any event, 
the Board notes that in an October 1998 statement, the 
veteran challenged the RO's conclusions that his left and 
right knee disabilities warranted no more than 20 percent 
evaluations as well as its determination that his claim of 
secondary service connection for low back disability was not 
well grounded.  The Board accepts the October 1998 statement 
as a Notice of Disagreement (NOD) with respect to each of 
these claims pursuant to 38 C.F.R. § 20.201 (2000).  See 
Gallegos v. Gober, 14 Vet. App. 50, 55-57 (2000).  Finally, 
because the veteran has perfected an appeal of his left and 
right knee claims, the Board has identified these issues on 
the title page; however, because the RO has not, to date, 
issued him an SOC with respect to his low back disability 
claim, as will be discussed below, the Board's jurisdiction 
is limited to instructing the RO to issue one to him.

In addition, in a November 1998 entry, a VA examiner opined 
that the veteran was unable to work, apparently as a 
consequence of his left and right knee disabilities.  The 
Board interprets this entry as an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
To date this issue has not been considered and it is referred 
to the RO for appropriate action.


REMAND

The veteran argues that increased ratings are warranted for 
his left and right knee disabilities due to the pain, 
weakness and corresponding functional impairment that he has 
as a result of these conditions.  In this regard, he reports 
that, despite treating the disability with various 
medications, including morphine, he suffers from chronic and 
recurrent pain and weakness as well as subluxations and 
lateral instability; the Board notes that VA medical records 
confirm that he has been prescribed morphine on numerous 
occasions.  In addition, the veteran asserts that these 
symptoms are exacerbated by physical activity.  Further, X-
ray study, conducted as part of the April 1998 VA 
examination, disclosed that the veteran had osteoarthritis in 
the inferior part of his patella, bilaterally.  In addition, 
that examiner diagnosed the veteran as suffering from severe 
patellofemoral syndrome.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in adjudicating the issue of entitlement to a higher 
rating for a musculoskeletal disability, VA must consider 
application of 38 C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint, 
that those factors are not contemplated in the relevant 
rating criteria, and that such can provide a basis for a 
higher schedular evaluation.  In this regard, the Board 
observes that the veteran was most recently afforded a formal 
VA examination to assess his left and right knee disabilities 
in April 1999 and the report of that examination shows that 
the examiner did not consider the DeLuca factors.  As such, 
this matter must be remanded for the veteran to undergo 
another VA examination.

The Board further observes that the veteran's left and right 
knee disabilities are currently each evaluated as 20 percent 
disabling under Diagnostic Code 5010-5260.  Indeed, in 
confirming and continuing the denial of evaluations in excess 
of 20 percent, the RO has cited to the criteria contained in 
Diagnostic Code 5260 and concluded that the symptomatology 
attributable to neither knee disability satisfied the 
criteria for a 30 percent evaluation under that code.  The 
RO, however, has apparently not considered whether a higher 
(or separate) evaluation was warranted under Diagnostic Code 
5257.  As such, on remand, the RO must consider whether 
separate compensable ratings for the veteran's right and left 
knee disabilities for arthritis (manifested by limited and/or 
painful motion) and instability are warranted.  See 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 
23-97 (1997), 62 Fed. Reg. 63604 (1997).

In addition, in a September 1996 statement, the veteran also 
asserted entitlement to separate evaluations for the post-
surgical left and right knee scars.  A review of the claims 
folder reveals, however, that to date, VA has taken no action 
with respect to this claim.  As such, on remand, the RO must 
consider whether the residuals of the left and right knee 
disabilities warrant separate evaluations for scar pathology.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (2000)).

Further, the examiner who conducted the December 1996 VA 
examination reported,

Currently, the patient continues to be 
symptomatic and his symptoms limit his 
ability to retain his previous employment 
as a corrections officer.  It is the 
opinion of this examiner that the 
patient's symptoms prevent him from 
performing his previous duties and will 
not allow him to return to work in a 
capacity that would require prolonged 
standing, stair climbing or squatting.  
The patient may be able to gain 
employment part-time in a sedentary 
position.

Similarly, as noted in the introduction, in November 1998, a 
VA examination indicated that the veteran was unemployable 
due to his service-connected left and right knee 
disabilities.  The Board finds that the foregoing complaints 
and findings clearly raise a question as to whether, due to 
marked interference with employment, the regular schedular 
standards are inadequate to evaluate his left and right knee 
disabilities.  A review of the claims folder reveals, 
however, that to date the RO has not provided the veteran 
with notice of the provisions of 38 C.F.R. § 3.321 or 
considered that regulation in the adjudication of these 
claims.  As such, on remand, the Board finds that, in 
connection with these increased rating claims, the RO must 
specifically determine whether the criteria for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met 
and thus whether this matter warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service.

A review of the record also shows that the veteran has 
received regular treatment for his left and right knee 
disabilities at the VA Medical Centers in Charleston and 
Columbia, South Carolina, and records of his VA care, dated 
subsequent to December 1999, have not been associated with 
the claims folder.  In addition, the record shows that he 
filed an application for VA Vocational Rehabilitation 
benefits, which was received at the RO in May 1996.  The 
veteran's vocational rehabilitation records, however, have 
not been associated with the claims folder and they should be 
considered in the adjudication of the veteran's claims.  This 
is significant because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  These records must also be 
obtained because they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of these claims.  Moreover, recently enacted 
legislation specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

Thereafter, when all outstanding medical records and reports 
are associated with the claims file, the veteran must be 
afforded a contemporaneous and thorough VA orthopedic 
examination to clarify the nature and extent of his service-
connected left and right knee disabilities.  See Colayong v. 
West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996).  In the examination report, the 
examiner should opine whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of his left 
and/or right knee disabilities and the RO must address these 
factors in adjudicating this claim.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. App. at 204-7.  
The examiner must also identify all other manifestations of 
the veteran's left and right knee disabilities, to include a 
discussion of whether either knee disability is productive of 
instability, subluxation and/or scar pathology.

Further, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, which was signed 
by the President on November 9, 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Finally, with regard to the veteran's claim of service 
connection for low back disability as secondary to his 
service-connected left and right knee disabilities, as noted 
in the introduction, the Board finds that the veteran has 
submitted a timely NOD to the June 1998 rating action.  
Indeed, despite continuing to develop this claim, including 
affording him a formal VA examination in April 1999, the RO 
has not, to date, issued him a pertinent SOC.  Under these 
circumstances, the Board must remand this claim to the RO for 
the issuance of that SOC.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any knee problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's treatment at the Charleston and 
Columbia, South Carolina, VA Medical 
Centers.  The aid of the veteran and his 
representative in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should obtain and associate 
with the claims folder the veteran's 
vocational rehabilitation folder.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the current 
nature and severity of his service-
connected left and right knee 
disabilities.  It is imperative that the 
examining physician reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND and 
acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should reported 
in detail.  In the examination report, 
the physician should identify all 
manifestations of the veteran's service-
connected right and left knee 
disabilities.  In doing so, the examiner 
must indicate whether the veteran suffers 
from arthritis, instability and/or 
scarring in his left and right knees.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of as a 
result of the service-connected right and 
left knee disabilities.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO must issue the veteran an SOC 
with respect to his claim of service 
connection for low back disability as 
secondary to his service-connected left 
and right knee disabilities, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.

5.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


